Citation Nr: 1316783	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  08-16 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for mechanical low back pain, rated 20 percent prior to May 20, 2008, and 40 percent as of May 20, 2008.

2.  Whether new and material evidence has been submitted to reopen service connection for a gynecological disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1993 to June 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.  The Veteran's case comes from the VA Regional Office in Muskogee, Oklahoma (RO).  

In June 2012, the Board remanded this matter for a hearing at the RO, which was conducted before the undersigned in October 2012.  A transcript of the hearing is included in the claims file.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  Certain evidence has been added to each claims file since the most-recent supplemental statement of the case (SSOC) in March 2009.  This evidence has been considered pursuant to a May 2013 waiver of initial Agency of Original Jurisdiction (AOJ) review of the new evidence.  38 C.F.R. §§19.31, 20.1304 (2012).    

In the decision below, the Board will grant the claim to reopen service connection for a gynecological disorder.  The underlying claim will be addressed in the REMAND portion of the decision below and will be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  On October 17, 2012, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran requesting withdrawal of the appeal for an increased rating for mechanical low back pain.    

2.  By rating decision dated in February 2002, with notice to the Veteran in February 2002, service connection was denied for chronic Candida and irregular menstrual cycle.  The Veteran did not appeal the decision. 

3.  Evidence received since February 2002 relates to unestablished facts necessary to substantiate the claim for service connection for a gynecological disorder, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran of an increased rating for mechanical low back pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The February 2002 rating decision denying service connection for chronic Candida and irregular menstrual cycle is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2002). 

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a gynecological disorder.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of the Claim for an increased rating 
for mechanical low back pain

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, on October 17, 2012, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran requesting withdrawal of the appeal for an increased rating for mechanical low back pain.  Hence, there remain no allegations of errors of fact or law for appellate consideration of that issue.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.

II.  The Claim to Reopen Service Connection

VA Duties to Notify and Assist

The AOJ has a duty to notify and assist the Veteran with a claim pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  As an initial matter, with regard to the issue of whether new and material evidence has been received to reopen the claim of service connection, the Veteran's claim is being granted to the extent that it will be reopened.  As such, any deficiencies with regard to VA's duties are harmless and nonprejudicial as to this issue. 

Analysis:  New and Material Evidence to Reopen 
the Claim of Service Connection 

In statements of record, the Veteran has indicated that she developed gynecological disorders as a result of her active service.  She has claimed service connection specifically for chronic Candida and an irregular menstrual cycle.  Nevertheless, it is more appropriate to characterize her contention as one for service connection for a gynecological disorder.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a service connection claim that describes only one particular psychiatric disorder should not necessarily be limited to that disorder).  It is more appropriate to consider the Veteran's symptoms as a single claim, rather than several separate claims.  Cf. Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's claim for service connection for gynecological disorders (chronic Candida and irregular menstrual cycle) was originally denied in a February 2002 rating decision.  In the decision, the RO noted service treatment records (STRs) detailing in-service treatment for gynecological problems, but denied the Veteran's claim, stating that her problems were "congenital or developmental" defects unrelated to service.  See 38 C.F.R. § 3.303(c) (2012) (congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation).  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In February 2002, the Veteran was advised of the adverse decision and her appellate rights.  The Veteran did not respond with a notice of disagreement.  38 C.F.R. § 20.202.  Therefore, the February 2002 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302, 20.1103.  
In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a gynecological disorder was received prior to the expiration of the appeal period stemming from the February 2002 rating decision.  The Board notes that it has reviewed a submission of evidence from the Veteran received in October 2002 in support of a claim not on appeal.  The evidence consists of copies of STRs and VA treatment records.  The Board finds that none of the evidence can be construed as new and material with regard to the claim denied in February 2002 - the STRs were already considered by the RO in the February 2002 decision, and the submitted VA treatment records are negative for gynecological problems.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In January 2006, the Veteran filed an application to reopen service connection for chronic Candida and irregular menstrual cycle.  Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the February 2002 rating decision, additional evidence consisting of VA and private treatment records, and additional lay statements from the Veteran, has been included in the claims file.  The medical evidence details that, throughout the appeal period, the Veteran has received treatment for multiple gynecological problems.  The lay evidence indicates that the Veteran has experienced her symptoms since active service.    

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  Further, it is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran has received post-service treatment for gynecological problems which, she maintains, had an onset during service and has continued since service.  See 38 C.F.R. § 3.159 (2012) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses).
As this evidence was not of record at the time of the February 2002 final rating decision, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for a gynecological disorder.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a gynecological disorder is reopened.


ORDER

The appeal regarding an increased rating for mechanical low back pain is dismissed. 

New and material evidence has been received, and the application to reopen a claim of entitlement to service connection for gynecological disorders is granted.  


REMAND

As discussed above, the previously disallowed claim has been reopened.  The Board will now turn to the merits of the appeal.  The service treatment records show that the Veteran was treated during service for multiple gynecological problems.  The post-service record shows that she has been treated for multiple gynecological problems since service, until as recent as August 2012.  Further, the Veteran has contended that she experienced the onset of gynecological disorders during service, and has experienced a continuity of symptomatology of such symptoms since service.  In this regard, the Board notes that May 1992 entrance reports of medical examination and history are negative for gynecological problems.  The Veteran has not been provided with a VA compensation examination into her claim, however.  The Board finds remand warranted so that a VA examination can be provided to her, and so that a report of the examination, and an opinion addressing the claim, can be included in the claims file.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

While the further delay of this case is regrettable, due process considerations require such action.   Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain and associate with the claims folder any outstanding VA or private treatment records.  Please note the Veteran's October 2012 testimony indicating that she receives gynecological treatment from a private physician.  Please also note that the most recent VA treatment records of file are dated in August 2012.  If no additional VA or private treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed gynecological disorders.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand.   

The examiner is asked to comment on the following questions:

a.  What are the Veteran's current gynecological disorders?  If the examiner finds no current gynecological disorder, the examiner should nevertheless note any gynecological disorder the Veteran has been treated for during the appeal period (i.e., since January 2006).  McClain v. Nicholson, 21 Vet. App. 319 (2007).

b.  Is it at least as likely as not that a gynecological disorder treated during the appeal period is related to any in-service disease, event, or injury?  Review of the entire file is required; however, attention is invited to the service treatment records which show on-going treatment for various gynecological disorders.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

The examiner is further reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  After all the above development has been completed, readjudicate the claim on appeal.  If the issue remains denied, the Veteran should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


